LATTIMORE, J.
Conviction for selling intoxicating liquor; punishment, two years in the penitentiary.
Complaint is made in the brief of appellant of the refusal of an application for a postponement, but we find in the record no bill of exceptions taken to such refusal. The authorities are so numerous as to not need citation, to the effect that such error will not be considered, unless a bill of exceptions is taken.
 We find in the record but. one bill of exceptions, which is lengthy and in question and answer form, and for this reason cannot be considered, but we observe that, if it was considered, we are of opinion same would present no error. The testimony is conflicting, but that of the state amply supports the proposition that appellant sold intoxicating liquor on the occasion mentioned to the party named in the indictment. This being true, we would have to give effect to the conclusion reached by the jury, and uphold their verdict.
• No error appearing in the record, the judgment will be affirmed.
HAWKINS, J., absent.